 In the Matter of BLOUNT PLOW WORKS, INC., EMPLOYERandUNITEDFARM EQUIPMENT & METAL WORKERS OF AMERICA,CIO, PETI-TIONERCase No. 11-B-11-56.-Decided October 30, 1946Mr. Paul Schmidt,of Evansville, Ind., for the Employer.Mr. W. O. Sonnemnann,of Milwaukee, Wis.,Mr. Sydney Berger,ofNew York City, andMr. Kenneth Born,of Evansville, Ind., for thePetitioner.Mr. John T. Sterneman,of Evansville,Ind., for the Intervenor.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Evans-ville, Indiana, on September 19, 1946, before Arthur R. Donovan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following:FINDINGS OF FACTI.TIIE BUSINESS OF TIIE EMPLOYERBlount Plow Works, Inc., an Indiana corporation engaged in themanufacture of farm implements,maintains its sole place of businessat Evansville,Indiana.During the past year the Employer pur-chased raw materials valued in excess of $25,000, approximately 75percent of which was purchased outside the State of Indiana.Duringthe same period the Employer manufactured finished products valuedin excess of $100,000, approximately 75 percent of which was shippedto points outside the State of Indiana.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L.R. B., No. 73.483 484DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find,that allproduction and maintenance employees, excluding office and clericalemployees, the design engineer, the time-study man, the timekeeper,the foreman and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Blount PlowWorks, Inc.,Evansville, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-'On September 3, 1946, the Petitioner filed unfair labor practice charges against theEmployer,alleging violations of Sections 8'(1) and 8(3) of the Act(Case No. 11-C-1337)The Petitioner has, however,since filed a waiver of the right to protest any election whichmight be directed in this proceeding based on the subject matter of the pending unfair laborpractice charges it brought against the Employer. BLOUNT PLOWWORKS, INC.485tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Farm Equipment& Metal Workers of America, CIO, or by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, for the purposes of collective bargaining, or by neither.